         Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA

                       -v.-                                   17 Cr. 302-3 (KPF)

    NEHAD THAHER,                                                   ORDER

                               Defendant.

KATHERINE POLK FAILLA, District Judge:

        Defendant Nehad Thaher, who is currently incarcerated at the Federal

Correctional Institution in Elkton, Ohio (“FCI Elkton”), has applied for

compassionate release, in the form of immediate release to home confinement,

pursuant to 18 U.S.C. § 3582(c)(1)(A). (See Dkt. #235, 238, 242, 244, 246,

247). 1 Among other arguments, he contends that he is at an increased risk of

contracting, or of having a greater reaction to infection from, the COVID-19

virus because of a pre-existing medical condition and the well-documented

inability of Bureau of Prisons (“BOP”) personnel at FCI Elkton to control the

spread of the virus at that facility. The Government opposes this motion. (Dkt.

#240). As set forth in the remainder of this Order, the Court denies Mr.

Thaher’s motion without prejudice to its reconsideration, while it recommends

to the Bureau of Prisons that Mr. Thaher be considered for a furlough.

                                       BACKGROUND

        In May 2017, Mr. Thaher and five others were charged with (i) conspiracy

to distribute controlled substances, specifically, smokable synthetic


1       The Court here uses the term “FCI Elkton” to include both the correctional institution
        and the satellite prison camp.
       Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 2 of 17



cannabinoids (“SSCs”), in violation of 21 U.S.C. § 846; and (ii) conspiracy to

introduced misbranded drugs into interstate commerce, in violation of 18

U.S.C. § 371. (Dkt. #2). Later that month, a superseding indictment was

returned (the “S1 Indictment”), repeating these charges and adding firearms

charges against Mr. Thaher and one of his co-defendants. (Dkt. #23).

      Based on the evidence submitted over the course of numerous pretrial

and pre-sentencing motions, as well as multiple sentencing proceedings, the

Court determined that Mr. Thaher was a key member of the charged

conspiracy, which itself spanned multiple states and was responsible for the

distribution of at least 300 kilograms of mixtures and substances containing

synthetic cannabinoids. (Revised Final Presentence Investigation Report

(“PSR”) ¶¶ 16-35). In particular, Mr. Thaher supervised the manufacturing and

distribution of SSCs at a facility in Louisville, Kentucky, and facilitated the

distribution of wholesale quantities of SSCs to customers located in Kentucky,

Indiana, and Illinois. (Id. at ¶ 32). He was in frequent conversation with his

co-conspirators regarding all aspects of the conspiracy, including the potency

(and the danger) of the products whose manufacturing he oversaw. Mr. Thaher

also possessed two firearms that were seized from his home, unloaded, at the

time of his arrest. (Id. at ¶ 35).

      On May 11, 2018, Mr. Thaher pleaded guilty to Count Two of the S1

Indictment pursuant to a plea agreement with the Government. (Dkt. #101

(plea transcript)). The plea agreement was unusual, at least with respect to the

parties’ stipulations under the United States Sentencing Guidelines (“U.S.S.G”


                                         2
       Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 3 of 17



or “Guidelines”); the parties agreed on certain Guidelines enhancements and

listed others as to which there was disagreement. Were the Government’s

positions on the Guidelines to prevail, Mr. Thaher’s Guidelines range, before

consideration of the statutory maximum, would be lifetime imprisonment; were

the defense’s positions to prevail, the otherwise-applicable range would be 135

to 168 months’ imprisonment. However, because of the statutory maximum

associated with the crime charged in Count Two, the Guidelines range in either

case would become 60 months’ imprisonment. (PSR ¶ 7).

      Mr. Thaher and his co-defendants engaged in extensive pre-sentencing

motion practice, both oral and written. (See, e.g., Dkt. #148, 162). Mr.

Thaher’s sentencing was held on December 12, 2018, at which time the Court

sentenced him principally to a term of 60 months’ imprisonment. (Dkt. #179

(judgment), 191 (sentencing transcript)).

      In resolving the parties’ various Guidelines disputes, the Court found in

the Government’s favor on each. Ultimately, in determining the Guidelines

applicable to Mr. Thaher, the Court concluded that: (i) a two-level enhancement

applied for his possession of a weapon, pursuant to U.S.S.G. § 2D1.1(b)(1);

(ii) a two-level enhancement applied because he made credible threats of

violence, pursuant to U.S.S.G. § 2D1.1(b)(2); (iii) a two-level enhancement

applied because he maintained a premises for the purpose of manufacturing or

distributing a controlled substance (commonly known as a “stash house”),

pursuant to U.S.S.G. § 2D1.1(b)(12); (iv) a three-level enhancement applied

because Mr. Thaher managed or supervised others and the criminal activity


                                       3
       Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 4 of 17



involved five or more participants and was otherwise extensive, pursuant to

U.S.S.G. § 3B1.1; and (v) an additional two-level enhancement applied because

Mr. Thaher received an aggravating role adjustment under § 3B1.1 and was

directly involved in the importation of a controlled substance.

      At sentencing, the Court heard argument on whether Mr. Thaher had

issued credible threats of violence during the conspiracy. It found that Mr.

Thaher had both “the ability and the inclination to inflict violence on others”

(Dkt. #191 at 11), as evidenced in conversations recorded in April and May of

2017, where, among other things, Mr. Thaher and a co-defendant discussed

hiring a hitman to cripple a confidential informant (id. at 13). (See also id. at

14 (discussing March 31, 2017 conversation where Mr. Thaher stated, in

relevant part, “Give me his address and call me, and I will send someone to

shoot him in the legs, and that’s it. He will be paralyzed for life.”)). On this

point, the Court observed:

             With respect to paragraph 44 and the enhancement for
             making credible threats of violence, I am finding that it
             is applicable. I have looked with care at the evidence
             proffered to me by the government, and I believe that
             there are too many episodes with too much detail and
             too much granularity for it not to be applicable.

             I think this is more than puffery. I think this is more
             than anger management issues. I am particularly but
             not exclusively concerned about the direction to a
             coconspirator to provide certain information to his
             girlfriend who seems to have gotten or raised the
             interest of law enforcement, and I am thinking as well
             about the conversations between Mr. Thaher and Mr. Al
             Aboudi which to me, just the way they begin and the
             way they continue, are more than the ravings and
             rantings but actually a plan.


                                         4
        Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 5 of 17



              It is of some significance to me that the government
              reacted by ending the investigation or by arresting Mr.
              Al Aboudi in the timeframe that it did.

(Id. at 66-67). 2

       More broadly, in explaining its reasons for imposing sentence at the

statutory maximum despite the presence of mitigating factors, the Court

observed:

              [A]fter thinking about all of the factors in this [case] I
              find that 60 months is a reasonable sentence for
              everything that has happened here.

              In arriving at that sentence, I have considered the
              breadth and the scope and the criticality of Mr. Thaher’s
              involvement in the conspiracy. I am considering the fact
              that he did so with knowledge, repeated episodes of
              learning of the dangers of these products.

              He felt danger. He felt illness himself in [the SSCs’]
              production, and he heard both about the tester who
              passed out and individuals who were having adverse
              reactions to this product.

              He was aware of and sought to evade the involvement of
              law enforcement. And there are threats of violence that
              to me are too granular, too detailed, and too many not
              to be significant to me.

(Dkt. #191 at 69-70). The Court also rejected defense efforts to analogize the

case to an earlier synthetic cannabinoid case over which it had presided,

United States v. Deiban, No. 15 Cr. 554 (KPF):

              [T]here is a question here about violence or threats of
              violence that was not present in [Deiban]. But in terms
              of other things, I can analogize only so far, and I find
              them more different than the same, even though they

2      The Court rejects Mr. Thaher’s current efforts to minimize these conversations as mere
       “brash talk” (Dkt. #235 at 8), for the same reasons it rejected such arguments during
       his sentencing.

                                              5
        Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 6 of 17



               involved SSCs and they involved resolution pursuant to
               the misbranding statute. But I am not finding the cases
               to otherwise be analogous.

(Id. at 72).

       Mr. Thaher was designated to FCI Elkton; he has served just over 35

months of his 60-month sentence, not accounting for any credit for good

behavior. Mr. Thaher filed his counseled motion for compassionate release on

May 6, 2020. (Dkt. #235). In it, he noted that he had filed a compassionate

release request with the BOP on April 23, 2020, which request was denied on

May 4, 2020. (Id. at 2). The Government filed its opposition on May 13, 2020,

noting its belief that Mr. Thaher had not yet exhausted his administrative

remedies, but that the Court could consider his application after 30 days had

passed, i.e., on or after May 23, 2020. (Dkt. #240 at 3). Since then, counsel

for Mr. Thaher (whose advocacy, it bears noting, is in keeping with the highest

traditions of the criminal defense bar) has filed several reply submissions,

updating the Court on the spread of COVID-19 at FCI Elkton, and on a related

class action lawsuit that was filed in the Northern District of Ohio. (Dkt. #242,

244, 246, 247).

                                 APPLICABLE LAW

       Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a

defendant’s sentence upon motion of the Director of the Bureau of Prisons

(“BOP”), or upon motion of the defendant. A defendant may move under

§ 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative


                                         6
       Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 7 of 17



rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” Id.

      When considering an application under § 3582(c)(1)(A), a court may

reduce a defendant’s sentence only if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In making this determination, the

court must consider “the factors set forth in [18 U.S.C. § 3553(a)] to the extent

that they are applicable.” Id. § 3582(c)(1)(A). “The defendant has the burden to

show he is entitled to a sentence reduction.” United States v. Ebbers, No. 02

Cr. 1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing United

States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

      Congress has delegated responsibility to the Sentencing Commission to

“describe what should be considered extraordinary and compelling reasons for

sentence reduction.” 28 U.S.C. § 994(t). The Sentencing Commission has

determined that a defendant’s circumstances meet this standard, inter alia,

when the defendant is “suffering from a terminal illness” or a “serious physical

or medical condition ... that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility,”

or if, in the judgment of the BOP, the defendant’s circumstances are

extraordinary and compelling for “other reasons.” U.S.S.G. § 1B1.13(1)(A) &

Application Note 1(A), (D). Following the passage of the First Step Act, courts

                                         7
       Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 8 of 17



may independently determine whether such “other reasons” are present in a

given case, without deference to the determination made by the BOP. See

United States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y.

Feb. 24, 2020). In addition, the Sentencing Commission counsels that a court

should reduce a defendant’s sentence only after determining that “[t]he

defendant is not a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2).

                                  DISCUSSION

      Both parties agree that Mr. Thaher’s motion is now properly before the

Court. The issue at hand is whether Mr. Thaher has identified “extraordinary

and compelling reasons” warranting his release. At this time, the Court

believes that Mr. Thaher’s release to home confinement would not be

appropriate, and that the better course of action is a temporary furlough until

conditions at FCI Elkton have improved.

      Mr. Thaher asks the Court to consider his post-offense rehabilitation,

and cites in that regard his work at the food service programs at FCI Elkton

and the Metropolitan Detention Center; his decision to take advantage of prison

educational programs; and his clean disciplinary history. (See, e.g., Dkt. #242

at 6). The Court is, of course, pleased to learn of Mr. Thaher’s efforts to better

himself while incarcerated and of his creditable disciplinary record. But these

developments, however commendable, do not warrant the extraordinary relief

of compassionate release. See U.S.S.G. § 1B1.13, n.3 (“rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason”). Mr.


                                         8
       Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 9 of 17



Thaher recognizes as much, asking the Court to consider rehabilitation “in

combination” with his low recidivism risk, his pre-existing medical conditions,

and his conditions of confinement at FCI Elkton. (Dkt. #242 at 6). The Court

focuses on the latter two arguments.

      Mr. Thaher argues that the conditions of his incarceration at FCI Elkton

place him at a higher risk of contracting COVID-19 (or of having a more severe

reaction if it was contracted), because of the nature of his confinement at the

facility, his pre-existing medical condition, and, most significantly, the seeming

inability of FCI Elkton prison staff to handle the outbreak. The Court

recognizes, as do the parties, that sister courts in this District have granted,

and denied, compassionate release motions based on the existence of the

COVID-19 pandemic and the risks of its transmission at prisons. See generally

United States v. Morrison, No. 16 Cr. 551-1 (KPF), 2020 WL 2555332, at *2

(S.D.N.Y. May 20, 2020); see also United States v. Kerrigan, No. 16 Cr. 576

(JFK), 2020 WL 2488269, at *3 (S.D.N.Y. May 14, 2020) (collecting cases). This

Court aligns itself with those courts that have found “that the risks posed by

the pandemic alone do not constitute extraordinary and compelling reasons for

release, absent additional factors such as advanced age or serious underlying

health conditions that place a defendant at greater risk of negative

complications from the disease.” United States v. Nwankwo, No. 12 Cr. 31

(VM), 2020 WL 2490044, at *1-2 (S.D.N.Y. May 14, 2020) (collecting cases); see

also United States v. Brady, No. 18 Cr. 316 (PAC), 2020 WL 2512100, at *3

(S.D.N.Y. May 15, 2020) (“Instead, compassionate release motions amid the

                                         9
      Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 10 of 17



COVID-19 pandemic have required a ‘fact-intensive’ inquiry, made in the

‘unique circumstances’ and ‘context’ of each individual defendant. In practice,

courts in this district have considered the age of the prisoner; the severity and

documented history of the defendant’s health conditions, as well as the

defendant’s history of managing those conditions in prison; the proliferation

and status of infections in the prison facility; the proportion of the term of

incarceration that has been served by the prisoner; and the sentencing factors

in 18 U.S.C. § 3553(a), with particular emphasis on the seriousness of the

offense, the deterrent effect of the punishment, and the need to protect the

public.” (internal citations omitted)).

      Mr. Thaher’s proffered medical issue does not suffice to constitute an

extraordinary and compelling circumstance. Mr. Thaher is 35 years old, which

would otherwise place him at a comparatively low risk of hospitalization or

death from COVID-19. See Weekly Updates by Select Demographic and

Geographic Characteristics, CENTER FOR DISEASE CONTROL,

https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#AgeAndSex

(accessed June 8, 2020). And while Mr. Thaher cites his elevated cholesterol

level as “an additional cause for concern” (Dkt. #235 at 7 and Ex. F), he does

not suggest that he or the BOP has been unable to manage this condition. See,

e.g., Brady, 2020 WL 2512100, at *3-4 (acknowledging serious nature of

defendant’s medical conditions but denying compassionate release where

conditions stable and managed in BOP facility); United States v. Garcia, No. 18

Cr. 802, 2020 WL 2468091, at *5-6 (S.D.N.Y. May 13, 2020) (denying


                                          10
      Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 11 of 17



compassionate release to defendant with asthma, hypertension, and heart

conditions housed in facility with 40 documented cases of virus).

      But the Court cannot focus on Mr. Thaher’s medical conditions in

isolation. It must consider them, as other district courts have, in the context of

his confinement at FCI Elkton, and it is this argument that is his strongest.

The current conditions of confinement at FCI Elkton have been the subject of

numerous press articles and a class action lawsuit. See, e.g., “National law

enforcement leaders urge the release, transfer of inmates at federal prison in

Ohio,” Cleveland Plain Dealer (accessed June 4, 2020). According to the

information maintained by the BOP, 446 inmates and 7 staff members are

listed as currently “positive” for the COVID-19 virus; 9 inmates have died from

the virus; and 153 inmates and 46 staff members are listed as having

“recovered” from the virus. See https://www.bop.gov/coronavirus/ (accessed

June 8, 2020). The degree and speed of transmission of the virus at FCI Elkton

has dwarfed other BOP facilities, which suggests that, however well-thought-

out, the BOP’s COVID-19 Modified Operations Plan is simply not working at

FCI Elkton.

      In April 2020, several inmates with serious medical conditions

(collectively, “Petitioners”) filed a class action habeas petition under 28 U.S.C.

§ 2241 in the Northern District of Ohio, seeking release based on FCI Elkton’s

inability to implement medically-indicated social distancing and hygiene

protocols. See generally Wilson v. Williams, No. 4:20 Civ. 00794 (JG) (N.D.




                                        11
      Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 12 of 17



Ohio) (“Wilson”). The Wilson Petitioners clarified at the outset the relief they

sought:

             The term “release,” as used throughout this Petition,
             refers to discharge of incarcerated persons from the
             physical confines of Elkton, not necessarily release from
             custody. Release options may include, but are not
             limited to: release to parole or community supervision;
             transfer furlough (as to another facility, hospital, or
             halfway house); or non-transfer furlough, which could
             entail a released person’s eventual return to Elkton
             once the pandemic is over and the viral health threat is
             abated. Any releases would include requirements for
             testing, care, and social distancing, as informed by a
             public health expert.

(Wilson, Dkt. #1 at n.2). On April 22, 2020, the district court granted in part

and denied in part Petitioners’ request for a preliminary injunction; it ordered

the respondents in that case (“Respondents”) to identify “medically vulnerable

subclass members” 3 within one week, and then to “to evaluate each subclass

member’s eligibility for transfer out of Elkton through any means, including

but not limited to compassionate release, parole or community supervision,

transfer furlough, or non-transfer furlough” within two weeks. (Wilson, Dkt.

#22 at 20). Judge Gwin further ordered that those subclass members deemed



3     United States District Judge James S. Gwin defined the subclass to include:
             [A]ll Elkton inmates 65 years or older and those with documented,
             pre-existing medical conditions, including heart, lung, kidney, and
             liver conditions, diabetes, conditions causing a person to be
             immunocompromised (including, but not limited to cancer
             treatment, transplants, HIV or AIDS, or the use of immune
             weakening medications), and severe obesity (body mass index of 40
             or higher). The subclass definition excludes those whose only risk
             factor is a history of smoking, given the difficulty of documenting
             such occurrence and identifying those individuals through BOP
             records alone.
      (Wilson, Dkt. #22 at 12). Mr. Thaher does not fall within the defined subclass.

                                             12
      Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 13 of 17



by the BOP to be “ineligible for compassionate release, home release, or parole

or community supervision … be transferred to another BOP facility where

appropriate measures, such as testing and single-cell placement, or social

distancing, may be accomplished.” (Id. at 20-21).

      Respondents appealed the injunction to the Sixth Circuit Court of

Appeals on April 27, 2020 (Wilson, Dkt. #26), which denied Respondents’

request for a stay (id., Dkt. #38, 46). Respondents then applied for a stay to

the Supreme Court of the United States, which denied the application on

May 26, 2020. The litigation is ongoing, with recent docket entries including

an order to enforce the preliminary injunction (id., Dkt. #85); a second appeal

to the Sixth Circuit (id., Dkt. #95); and a second denial by that Court of

Appeals of Respondents’ stay motion (id., Dkt. #107).

      A strong argument can be made that, for many members of the medically

vulnerable subclass identified in Wilson, extraordinary and compelling

circumstances exist under § 3582(c)(1)(A)(i). Judge Gwin appears to have

recognized as much, in granting injunctive relief to that subclass and in

mandating their transfer to “other means of confinement” (Dkt. #22 at 19),

including “compassionate release, parole or community supervision, transfer

furlough, or non-transfer furlough” (id. at 20). The issue here, however, is

whether these same factors constitute extraordinary and compelling

circumstances for other FCI Elkton inmates, like Mr. Thaher, who are not

members of the subclass. For this Court, that is a bridge too far.




                                       13
      Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 14 of 17



      To begin, in light of the failure of BOP efforts to stay Judge Gwin’s

decisions, the transfer process contemplated by his orders should be

implemented in the near term. Respondents in the Wilson case have so far

identified 837 inmates — approximately one-third of the prison population at

Elkton — as putative members of the medically vulnerable subclass; it is

significant to the Court that Mr. Thaher has not made that list. (Wilson, Dkt.

#85 at 4). The transfer of these inmates, under Judge Gwin’s watchful eye, will

go a long way toward promoting the social distancing and other public health

measures necessary to protect the safety of those inmates who remain.

Conversely, the Court is unwilling to say that the fact of Mr. Thaher’s

incarceration at FCI Elkton — considered alone or in combination with his high

cholesterol, his post-offense rehabilitation, or his low recidivism score —

suffices to warrant immediate release to home confinement. 4

      Even if the Court were to find extraordinary and compelling

circumstances on this record, the factors set forth in 18 U.S.C. § 3553(a)

counsel against granting Mr. Thaher’s motion. Those factors include “the



4     Counsel for Mr. Thaher brought to the Court’s attention a May 19, 2020 order in the
      Wilson case (Wilson, Dkt. #85), in which Judge Gwin appears to order Respondents to
      make broad use of the BOP’s home confinement authority, including a directive that
      they “grant home confinement to inmates who were previously deemed ineligible solely
      on the basis of a Low PATTERN risk score” (id. at 7). (Dkt. #244 at 2). As an initial
      matter, it is unclear to this Court whether the “inmates” to whom the order refers
      extend beyond the medically vulnerable subclass on which Judge Gwin’s previous
      orders have focused; indeed, the order begins by reciting the procedural history that
      resulted in the identification of the subclass, and its caption makes clear that it resolves
      a motion brought by Petitioners, members of the subclass, to enforce the court’s prior
      injunctive order. To the extent that Judge Gwin is directing Respondents to grant home
      confinement to a wider swath of inmates, he would be granting relief beyond that
      sought in the petition. This Court does not see a basis in the Wilson record for such a
      grant.

                                              14
      Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 15 of 17



nature and circumstances of the offense and the history and characteristics of

the defendant,” as well as the need “to protect the public from further crimes of

the defendant.” See 18 U.S.C. § 3553(a)(1), (a)(2)(C). As discussed above, Mr.

Thaher played a critical role in a wide-ranging conspiracy that distributed

enormous quantities of synthetic cannabinoids to multiple states, including

New York. Unlike some defendants in cases of this type, Mr. Thaher was aware

of the deleterious health consequences of the products he was distributing.

And, most disturbingly to the Court, Mr. Thaher contemplated and planned

acts of violence to promote and preserve the conspiracy, even if these acts did

not come to fruition. Mr. Thaher benefitted from a guilty plea that capped his

sentence at 60 months; the Court intended him to serve the totality of that

sentence. Cf. United States v. Schultz, No. 17 Cr. 193S, 2020 WL 2764193, at

*7 (W.D.N.Y. May 28, 2020) (concluding that inmate with severe asthma

housed at FCI Elkton demonstrated “extraordinary and compelling reasons”

warranting a sentencing reduction, but denying compassionate release request

based on analysis of § 3553(a) factors).

      Even this, however, is not the end of the analysis. The Court

understands from counsel for Mr. Thaher that the BOP has previously denied

his requests to that agency for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A), and for home confinement as contemplated in the CARES Act,

Pub. L. No. 116-136 (2020), and the Attorney General’s April 3, 2020

memorandum. There remains the possibility of furlough pursuant to 18 U.S.C.

§ 3622, which provides in relevant part that:


                                       15
      Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 16 of 17



            The Bureau of Prisons may release a prisoner from the
            place of his imprisonment for a limited period if such
            release appears to be consistent with the purpose for
            which the sentence was imposed and any pertinent
            policy statement issued by the Sentencing Commission
            pursuant to 28 U.S.C. 994(a)(2), if such release
            otherwise appears to be consistent with the public
            interest and if there is reasonable cause to believe that
            a prisoner will honor the trust to be imposed in him, by
            authorizing him, under prescribed conditions, to —

            (a) visit a designated place for a period not to exceed
            thirty days, and then return to the same or another
            facility, for the purpose of —

                                        ***

            (3) obtaining medical treatment not otherwise available;

                                        ***

            or

            (6) engaging in any other significant activity consistent
            with the public interest.

18 U.S.C. § 3622. This Court concurs with the analysis of the furlough statute

that was ably provided by Judge Furman in United States v. Roberts, No. 18 Cr.

528-5 (JMF), 2020 WL 1700032 (S.D.N.Y. Apr. 8, 2020). In particular, the

Court agrees that (i) “[e]ither of the highlighted subsections may well be

sufficient to justify [Mr. Thaher’s] temporary release under the circumstances”;

(ii) “such release can be extended beyond the thirty days” provided in the

statute; (iii) “the decision of whether to grant … a furlough under Section 3622

is committed to sole discretion of the BOP”; and (iv) “nothing in Section 3622

‘prevents this Court from recommending’ that BOP exercise its discretion to

grant [Mr. Thaher’s] temporary release.” Id. at *3-4 (internal citation omitted)).



                                        16
      Case 1:17-cr-00302-KPF Document 248 Filed 06/08/20 Page 17 of 17



      The Court makes that recommendation here. Based on all of the

circumstances discussed in this Order, and focusing in particular on the

rampant spread of COVID-19 at FCI Elkton, the Court believes the wisest,

fairest course of action with respect to Mr. Thaher is temporary release

pursuant to 18 U.S.C. § 3622. The Court is unclear on the issue of whether

such an application has been submitted on his behalf. If it has not, the Court

encourages defense counsel to file such an application and advise the Court of

the date of its filing. If and when a furlough application is filed on Mr. Thaher’s

behalf, the Court ORDERS that the BOP resolve that application within 21

days of its submission. If the BOP denies the application, Mr. Thaher may

request that this Court reconsider his application for compassionate release.

On the unusual facts of this case, the Court extends the time for

reconsideration specified in Local Criminal Rule 49.1(d) to seven days after any

BOP denial of a furlough application.

                                  CONCLUSION

      For the foregoing reasons, Defendant Nehad Thaher’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The Clerk of

Court is directed to terminate the motions at docket entries 235, 238, 242,

244, 246, and 247.

      SO ORDERED.

Dated: June 8, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge

                                        17
